PER CURIAM.
This case is before the Court for review of the judgment entered by the Board of Governors of The Florida Bar on June 11, 1970, which judgment reads in part as follows:
“The Florida Bar’s Complaint charges that Respondent received some $17,-000.00 in trust from his client Rita Epstein. He subsequently refused to account for said funds. The client obtained a civil judgment against him for these amounts; execution was levied, but returned by the sheriff ‘nulla bona’. The respondent now resides in New York. *644The Bar has gone to great lengths to give respondent actual notice of these proceedings. The referee found that he did receive notice and that he did not wish to defend. The referee found the respondent guilty as charged and recommended that he be permanently disbarred. Accordingly, upon consideration, it is “ORDERED AND ADJUDGED that the respondent be permanently disbarred and that he pay the costs of these proceedings in the amount of $169.11.”
The record and judgment of the Board of Governors of The Florida Bar have been examined by this Court. It is ordered that the judgment of said Board that Respondent Alex H. Mechlowitz is guilty as charged and that he be disbarred from the practice of law in Florida be, and the same is approved and adopted as the judgment of this Court. Execution is hereby directed to issue for the costs against Respondent.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW THORNAL and BOYD, JJ., concur.